EXHIBIT 10.22.2
April 16, 2008
Mr. Gary K. Wandschneider
Timpanogos Consulting LLC
79 Silver Hill Road
Ridgefield, Connecticut 06877

     
RE:
  Extension of Consulting Agreement

Dear Gary:
This letter is being sent in reference to the Consulting Agreement dated
July 27, 2007, and effective June 30, 2007, between Interstate Brands
Corporation (“IBC”) and Timpanogos Consulting LLC (“Consultant”). As you are
aware, the Consulting Agreement was scheduled to expire on March 29, 2008, and
we agreed pursuant to a prior letter agreement to extend it through April 21,
2008. While IBC has not yet finalized its strategy for exiting its pending
bankruptcy proceedings, your continued service is of great importance to the
company’s future. Therefore, we would like to extend the current Consulting
Agreement until May 5, 2008. During the extension, your rate of compensation
will remain at $750 per hour (limited to 60 hours per week with no daily limit)
but will not be subject to any holdback. All other terms and conditions under
the Consulting Agreement shall remain in full force and effect during the
extension.
If you are in agreement to extend the Consulting Agreement, please sign below
and return a copy of this letter to me for our files. IBC has benefited greatly
from your expertise during your engagement and we are looking forward to our
continued relationship.
Sincerely,
/s/ Craig D. Jung
Craig D. Jung
Chief Executive Officer
Agreed and Accepted:
TIMPANOGOS CONSULTING LLC

                     
By:
  /s/ Gary K. Wandschneider
 
      Date:   4/21/08
 
    Name: Gary K. Wandschneider                

 